 4:14-cr-03136-JMG-CRZ Doc # 294 Filed: 07/20/21 Page 1 of 2 - Page ID # 5114




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                          4:14-CR-3136

vs.                                                       ORDER

GILBERT G. LUNDSTROM,

                   Defendant.


      Pursuant to 18 U.S.C. § 3664(k), upon receiving a "notification of a
material change in the defendant's economic circumstances" the Court may
"adjust the payment schedule . . . as the interests of justice require." The
parties to these cases have agreed that, due to changed economic
circumstances, the defendant's restitution obligations should be made
immediately due and payable.


      IT IS ORDERED:


      1.   The parties' Amended Stipulation and Joint Motion for
           Amendment of Order Regarding Restitution Owed by
           Defendant Lundstrom (filing 293) is granted.


      2.   The parties' Stipulation and Joint Motion for Amendment of
           Order     Regarding   Restitution   Owed     by   Defendant
           Lundstrom (filing 292) is denied as moot.
4:14-cr-03136-JMG-CRZ Doc # 294 Filed: 07/20/21 Page 2 of 2 - Page ID # 5115




    3.    The balance of the defendant's restitution obligation is due
          and payable immediately, and the government may enforce
          that obligation by appropriate garnishment.


    4.    The restraints on distribution and dissipation imposed by
          the Court's previous order (filing 291) shall remain in place
          until the government moves for release of garnishment
          against the FDIC.


    5.    The remaining provisions of the Court's orders on restitution
          shall remain in effect.


    Dated this 20th day of July, 2021.


                                          BY THE COURT:


                                          John M. Gerrard
                                          United States District Judge




                                    -2-
